UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANDRE L. PADEN and

SANFORD WILLIAMS, UR., ‘CIVIL ACTION NO, 3:16-CV-2565
Plaintiff, ;
.(JUDGE MARIANI)

V. :(Magistrate Judge Mehalchick)
JAMES WAGNER, et al., ;

Defendants.

ORDER
AND NOW, THIS “S | hk — DAY OF SEPTEMBER 2019, upon review of
Magistrate Judge Mehalchick’s Report and Recommendation (“R&R’) (Doc. 105) for clear
error or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. f05) is ADOPTED for the reasons set forth therein;

2. The Clerk of Court is directed to CLOSE this case as to Plaintiff Andre L. Paden.

 

United States District Judge
